              Case 1-19-42031-cec         Doc 8     Filed 04/07/19     Entered 04/08/19 00:18:07

                                       United States Bankruptcy Court
                                       Eastern District of New York
In re:                                                                                  Case No. 19-42031-cec
Rocco F DeSantis                                                                        Chapter 7
Stella DeSantis
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0207-1           User: frandazzo              Page 1 of 2                   Date Rcvd: Apr 05, 2019
                               Form ID: 309A                Total Noticed: 49


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 07, 2019.
db/jdb         +Rocco F DeSantis,    Stella DeSantis,    5 Sunset Lane,    Staten Island, NY 10307-1990
smg            +NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9520773        +AT&T Universal Citi Card,     Attn: Bankruptcy,    Po Box 790034,    St Louis, MO 63179-0034
9520779        +Citi/Sears,    Citibank/Centralized Bankruptcy,     Po Box 790034,    St Louis, MO 63179-0034
9520780        +Citibank / Sears,    Citibank Corp/Centralized Bankruptcy,      Po Box 790034,
                 St Louis, MO 63179-0034
9520782        +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,      Po Box 790034,
                 St Louis, MO 63179-0034
9520787        +Comenity/MPRC,    Attn: Bankruptcy Dept,      Po Box 965060,    Orlando, FL 32896-5060
9520788        +Edfinancial/educatio,    120 N Seven Oaks Dr,     Knoxville, TN 37922-2359
9520790        +Kohls/Capital One,    Attn: Bankruptcy,    Po Box 30285,     Salt Lake City, UT 84130-0285
9520792        +Mazda Amer Credit,    Attn: Customer Assistance Center,      Po Box 19734,    Irvine, CA 92623-9734
9520793        +Mr. Cooper,    Attn: Bankruptcy,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
9520794        +Navient,    Attn: Bankruptcy,    Po Box 9000,    Wiles-Barr, PA 18773-9000
9520795        +Nissan Motor Acceptance,    P O Box 740596,     Cincinnati, OH 45274-0596
9520796        +Nissan Motor Acceptance Corp/Infinity Lt,      Attn: Bankruptcy,    Po Box 660360,
                 Dallas, TX 75266-0360
9520797        +Santander Bank,    Mail Code: MA1-MB3-01-21,     2 Morrissey Boulevard,    Boston, MA 02125-3312
9520808        +Systems & Services Technologies/Best Egg,      Attn: Bankruptcy,    4315 Pickett Road,
                 Saint Joseph, MO 64503-1600
9520811        +Visa Dept Store National Bank/Macy’s,     Attn: Bankruptcy,     Po Box 8053,    Mason, OH 45040-8053
9520812        +Volkswagen Credit,    P O Box 5215,    Carol Stream, IL 60197-5215
9520818        +Wells Fargo/Bob’s Discount Furniture,     Attn: Bankruptcy,     Po Box 10438,
                 Des Moines, IA 50306-0438

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: edpesq1971@aol.com Apr 05 2019 18:34:56       Edward Delli Paoli,
                 3295 Amboy Road, Suite 10,    Staten Island, NY 10306
tr             +EDI: BRJMCCORD.COM Apr 05 2019 22:33:00      Richard J. McCord,    Certilman Balin Adler & Hyman,
                 90 Merrick Avenue,    East Meadow, NY 11554-1597
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Apr 05 2019 18:35:51
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Apr 05 2019 18:35:15
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,    New York, NY 10014-9449
9520771         EDI: HNDA.COM Apr 05 2019 22:33:00      American Honda Finance,    Attn: Bankruptcy,
                 Po Box 168088,   Irving, TX 75016
9520770        +E-mail/Text: info@allegroacceptance.com Apr 05 2019 18:35:30       Allegro Acceptance C,
                 1111 Bayhill Dr Ste 450,    San Bruno, CA 94066-3054
9520772        +EDI: AMEREXPR.COM Apr 05 2019 22:33:00      Amex,   Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso, TX 79998-1540
9520774        +EDI: BANKAMER.COM Apr 05 2019 22:33:00      Bank of America,    P O Box 31785,
                 Tampa, FL 33631-3785
9520775        +EDI: TSYS2.COM Apr 05 2019 22:33:00      Barclays Bank Delaware,    Attn: Correspondence,
                 Po Box 8801,   Wilmington, DE 19899-8801
9520776        +EDI: CAPITALONE.COM Apr 05 2019 22:33:00      Capital One,    Attn: Bankruptcy,   Po Box 30285,
                 Salt Lake City, UT 84130-0285
9520781        +EDI: CITICORP.COM Apr 05 2019 22:33:00      Citibank/Sears,    Attn: Bankruptcy,   Po Box 6275,
                 Sioux Falls, SD 57117-6275
9520784        +EDI: CITICORP.COM Apr 05 2019 22:33:00      Citicards Cbna,    Citi Bank,   Po Box 6077,
                 Sioux Falls, SD 57117-6077
9520785        +EDI: WFNNB.COM Apr 05 2019 22:33:00      Comenity Bank/Express,    Attn: Bankruptcy,
                 Po Box 182125,   Columbus, OH 43218-2125
9520786        +EDI: WFNNB.COM Apr 05 2019 22:33:00      Comenity Bank/Mandees,    Attn: Bankruptcy,
                 Po Box 182125,   Columbus, OH 43218-2125
9520789        +EDI: CBSKOHLS.COM Apr 05 2019 22:33:00      Kohls/Capital One,    Kohls Credit,   Po Box 3120,
                 Milwaukee, WI 53201-3120
9520789        +E-mail/Text: bncnotices@becket-lee.com Apr 05 2019 18:35:03       Kohls/Capital One,
                 Kohls Credit,   Po Box 3120,    Milwaukee, WI 53201-3120
9520791        +EDI: FORD.COM Apr 05 2019 22:33:00      Lincoln Automotive Financial Service,    Attn: Bankruptcy,
                 Po Box 542000,   Omaha, NE 68154-8000
9520798        +EDI: RMSC.COM Apr 05 2019 22:33:00      Syncb/home Design Plus,    Attn: Bankruptcy,
                 Po Box 965060,   Orlando, FL 32896-5060
9520799        +EDI: RMSC.COM Apr 05 2019 22:33:00      Synchrony Bank/ JC Penneys,    Attn: Bankruptcy,
                 Po Box 956060,   Orlando, FL 32896-0001
9520800        +EDI: RMSC.COM Apr 05 2019 22:33:00      Synchrony Bank/ Old Navy,    Attn: Bankruptcy,
                 Po Box 965060,   Orlando, FL 32896-5060
9520801        +EDI: RMSC.COM Apr 05 2019 22:33:00      Synchrony Bank/Lowes,    Attn: Bankruptcy,
                 Po Box 965060,   Orlando, FL 32896-5060
                 Case 1-19-42031-cec               Doc 8       Filed 04/07/19          Entered 04/08/19 00:18:07




District/off: 0207-1                  User: frandazzo                    Page 2 of 2                          Date Rcvd: Apr 05, 2019
                                      Form ID: 309A                      Total Noticed: 49


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
9520804        +EDI: RMSC.COM Apr 05 2019 22:33:00      Synchrony Bank/PC Richards & Sons,
                 Attn: Bankruptcy Dept,     Po Box 965060,   Orlando, FL 32896-5060
9520805        +EDI: RMSC.COM Apr 05 2019 22:33:00      Synchrony Bank/TJX,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
9520806        +EDI: RMSC.COM Apr 05 2019 22:33:00      Synchrony Bank/TJX,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
9520807        +EDI: RMSC.COM Apr 05 2019 22:33:00      Synchrony Bank/Walmart,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
9520809        +EDI: ECMC.COM Apr 05 2019 22:33:00      US Dept of Education,    Attn: Bankruptcy,    Po Box 16448,
                 Saint Paul, MN 55116-0448
9520813        +E-mail/Text: vci.bkcy@vwcredit.com Apr 05 2019 18:35:19       Volkswagen Credit, Inc,
                 Attn: Bankruptcy,    Po Box 3,   Hillboro, OR 97123-0003
9520817         EDI: WFFC.COM Apr 05 2019 22:33:00      Wells Fargo Bank,   Attn: Bankruptcy Dept,     Po Box 6429,
                 Greenville, SC 29606
9520819        +EDI: WFFC.COM Apr 05 2019 22:33:00      Wells Fargo/Preferred,    Attn: Bankruptcy,    Po Box 6995,
                 Portland, OR 97228-6995
9520820        +EDI: WFFC.COM Apr 05 2019 22:33:00      Wf/floorin,   Mac F8235-02f,    Po Box 10438,
                 Des Moines, IA 50306-0438
                                                                                              TOTAL: 30

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
9520777*         +Capital One,   Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
9520778*         +Capital One,   Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
9520783*         +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,   Po Box 790034,
                   St Louis, MO 63179-0034
9520802*         +Synchrony Bank/Lowes,    Attn: Bankruptcy,    Po Box 965060,   Orlando, FL 32896-5060
9520803*         +Synchrony Bank/Lowes,    Attn: Bankruptcy,    Po Box 965060,   Orlando, FL 32896-5060
9520810*         +US Dept of Education,    Attn: Bankruptcy,   Po Box 16448,   Saint Paul, MN 55116-0448
9520814*         +Volkswagen Credit, Inc,    Attn: Bankruptcy,   Po Box 3,   Hillboro, OR 97123-0003
9520815*         +Volkswagen Credit, Inc,    Attn: Bankruptcy,   Po Box 3,   Hillboro, OR 97123-0003
9520816*         +Volkswagen Credit, Inc,    Attn: Bankruptcy,   Po Box 3,   Hillboro, OR 97123-0003
                                                                                               TOTALS: 0, * 9, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 07, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 5, 2019 at the address(es) listed below:
              Edward Delli Paoli   on behalf of Joint Debtor Stella DeSantis edpesq1971@aol.com,
               r61186@notify.bestcase.com
              Edward Delli Paoli   on behalf of Debtor Rocco F DeSantis edpesq1971@aol.com,
               r61186@notify.bestcase.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
              Richard J. McCord   rmccord@cbah.com,
               afollett@certilmanbalin.com;cfollett@certilmanbalin.com;N190@ecfcbis.com;mmccord@certilmanbalin.c
               om
                                                                                            TOTAL: 4
                Case 1-19-42031-cec                   Doc 8         Filed 04/07/19              Entered 04/08/19 00:18:07


Information to identify the case:
Debtor 1              Rocco F DeSantis                                                          Social Security number or ITIN         xxx−xx−7829
                      First Name   Middle Name   Last Name                                      EIN _ _−_ _ _ _ _ _ _
Debtor 2              Stella DeSantis                                                           Social Security number or ITIN         xxx−xx−9355
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                      EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of New York
                                                                                                Date case filed for chapter 7 4/4/19
Case number:          1−19−42031−cec


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case                                                                                                     Revised: 12/17


For the debtor(s) listed above, a case has been filed under Chapter 7 of the Bankruptcy Code. An order for relief has been entered. This notice
has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors and
deadlines. Read both pages carefully.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with
the court.

                              About Debtor 1:                                                     About Debtor 2:
1.Debtor's Full Name          Rocco F DeSantis                                                    Stella DeSantis
2.All other names used in the
  last 8 years
3.Address                     5 Sunset Lane                                                       5 Sunset Lane
                                       Staten Island, NY 10307                                    Staten Island, NY 10307
4.Debtor's Attorney                    Edward Delli Paoli                                         Contact Phone 718−668−0600
                                       3295 Amboy Road, Suite 10                                  Email: edpesq1971@aol.com
  Name and address                     Staten Island, NY 10306
5.Bankruptcy Trustee                   Richard J. McCord                                          Contact Phone (516) 296−7801
                                       Certilman Balin Adler & Hyman                              Email: rmccord@cbah.com
  Name and address                     90 Merrick Avenue
                                       East Meadow, NY 11554
6.Meeting of Creditors                 May 16, 2019 at 11:00 AM                                   Location:
                                                                                                  271−C Cadman Plaza East, Room 2579 −
                                                                                                  2nd Floor, Brooklyn, NY 11201−1800
7.Deadlines                            Deadline to Object to Discharge or to Challenge            Filing Deadline:   7/15/19
                                       Whether Certain Debts are Dischargeable:
  The Bankruptcy Clerk's Office must You must file a Complaint:
  receive these documents and any      • if you assert that the debtor is not entitled to         You must file a Motion:
  required filing fee by the following   receive a discharge of any debts under any of the        • if you assert that the discharge should be
  deadlines.                             subdivisions of 11 U.S.C. § 727(a)(2) through (7),         denied under § 727(a)(8) or (9).
                                         or
                                       • if you want to have a debt excepted from discharge
                                         under 11 U.S.C § 523(a)(2), (4), or (6).

                                       Deadline to Object to Exemptions:                          Filing Deadline: 30 days after the conclusion
                                       The law permits debtors to keep certain property as        of the meeting of creditors
                                       exempt. If you believe that the law does not authorize
                                       an exemption claimed, you may file an objection.


8.Presumption of Abuse                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                       U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.
                                       The presumption of abuse does not arise.
9.Bankruptcy Clerk's Office            Address of the Bankruptcy Clerk's Office:                  Hours Open:
                                       271−C Cadman Plaza East, Suite 1595                        Monday − Friday 9:00 AM − 4:30 PM
                                       Brooklyn, NY 11201−1800
  Documents in this case may be filed
  at this address. You may inspect all Clerk of the Bankruptcy Court:
  records filed in this case at this                                                              Contact Phone (347) 394−1700
                                       Robert A. Gavin, Jr.
  office or online at www.pacer.gov.                                                              Date: 4/5/19
                                                                                                                    For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                       page 1
              Case 1-19-42031-cec                   Doc 8        Filed 04/07/19             Entered 04/08/19 00:18:07

Debtor Rocco F DeSantis and Stella DeSantis                                                 Case number 1−19−42031−cec
10. Legal Advice             The staff of the Bankruptcy Clerk's Office cannot give legal advice. To protect your rights,
                             consult an attorney.

11. Creditors May Not Take              The filing of the case imposed an automatic stay against most collection activities. This
    Certain Actions                     means that creditors generally may not take action to collect debts from the debtors or the
                                        debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish
                                        wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
                                        Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors
                                        who violate the stay can be required to pay actual and punitive damages and attorney's fees.
                                        Under certain circumstances, the stay may be limited to 30 days or not exist at all, although
                                        debtors can ask the court to extend or impose a stay.

12. Meeting of Creditors                A meeting of creditors is scheduled for the date, time and location listed on the front side.
                                        Debtors must attend the meeting to be questioned under oath by the trustee and by creditors.
                                        In a joint case, both spouses must attend. Creditors may attend, but are not required to do
                                        so. The meeting may be continued and concluded at a later date specified in a notice filed
                                        with the court.

13. Proof of Claim                      Deadline for holder(s) of a claim secured by a security interest in the debtor(s)' principal
                                        residence (Rule 3002(c)(7)(A)):        Filing Deadline: 06/13/2019
                                        No property appears to be available to pay creditors. Therefore, other than claims secured by
                                        a security interest in the debtor(s)' principal residence, please do not file a proof of claim now.
                                        If it later appears that assets are available to pay creditors, the Clerk will send you another
                                        notice telling you that you may file a proof of claim and stating the deadline.
                                        Do not include this notice with any filing you make with the court.

14. Discharge of Debts                  The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to
                                        a discharge of any debts or who want to have a particular debt excepted from discharge may
                                        be required to file a complaint in the Bankruptcy Clerk's Office within the deadlines specified
                                        in this notice. (See line 7 for more information.)

15. Exempt Property                     The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                        sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                        may inspect that list at the Bankruptcy Clerk's Office or online at www.pacer.gov. If you
                                        believe that the law does not authorize an exemption that the debtors claim, you may file an
                                        objection. The Bankruptcy Clerk's Office must receive the objection by the deadline to object
                                        to exemptions in line 7.

16. Creditors with a Foreign            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    Address                             asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                        United States bankruptcy law if you have any questions about your rights in this case.

17. Option to Receive Notices           1) The Electronic Bankruptcy Noticing (EBN) Program is open to all parties. You can register
    Served by the Clerk by              for EBN at the BNC website https://bankruptcynotices.uscourts.gov/, or
    Email Instead of by U.S.            2) Debtors can register for DeBN by filing local form "Debtor's Electronic Bankruptcy Notice
    Mail                                Request" with the Clerk of Court. Both options are FREE and allow the Clerk to quickly
                                        send you court−issued notices and orders by email.

18. Undeliverable Notices               Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility
                                        to obtain the parties correct address, resend the returned notice, and notify this office of the
                                        parties change of address. Failure to provide all parties with a copy of the notice may
                                        adversely affect the debtor as provided by the Bankruptcy Court.

19. Form 121 Statement of               The debtor or debtor's attorney is required to bring a paper copy of the petition with full social
    Social Security #                   security number displayed to the first meeting of creditors.

20. Personal Financial                  In order to receive a discharge, the debtor must complete a Personal Financial Management
    Management Course                   Course and must file a Certification About a Financial Management Course (Official Form
                                        423) within 60 days after the first date set for the section 341 meeting. If the Certification
                                        About a Financial Management Course is not filed within the allotted time, a discharge will
                                        not be issued and the case will be closed.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                              page 2
